tcmemo_2011_218 united_states tax_court christopher ames beach petitioner v commissioner of internal revenue respondent docket no filed date christopher ames beach pro_se meredith l stuart and audrey m morris for respondent memorandum findings_of_fact and opinion kroupa judge this case arises from a stand-alone petition for relief from joint_and_several_liability under section and relates to a deficiency_notice issued by respondent to 1all section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated petitioner and his former wife for the deficiency arose from a claimed casualty_loss and expenses reported on schedule e supplemental income and loss attributable solely to separate_property of petitioner specifically two rental properties the issue for decision is whether petitioner is barred from obtaining any relief from joint_and_several_liability under sec_6015 we hold he is barred from obtaining relief from joint_and_several_liability findings_of_fact some of the facts have been stipulated and are so found we incorporate the stipulation of facts and the accompanying exhibits by this reference petitioner and his former wife leslie a beach mrs beach were married in and were divorced in they filed a joint_return for although they were separated at the time of filing that return was later examined and a deficiency_notice was issued petitioner filed a petition with this court at docket no 27187-07s in response to the deficiency_notice mrs beach was not a party to the deficiency case during that litigation appeals officer janosek ao janosek met solely with petitioner regarding possible resolution of the deficiency case for as the examination related to petitioner’s separately owned rental properties ao janosek accepted the documentation petitioner provided substantiating in part amounts claimed for ao janosek mailed a decision document to petitioner for docket no 27187-07s conceding a part of the deficiency but sustaining disallowance of a number of the schedule e expenses and the casualty_loss for lack of substantiation the decision document reflected a proposal for petitioner to stipulate a dollar_figure deficiency and a dollar_figure accuracy-related_penalty petitioner agreed with ao janosek’s proposal and signed the decision document at docket no 27187-07s returning it to ao janosek the decision document at docket no 27187-07s was entered by the court on date mrs beach filed a request for innocent spouse relief in date approximately three months before the decision was entered the relief request was also assigned to ao janosek who sent a letter to petitioner informing him that mrs beach was seeking innocent spouse relief petitioner contested mrs beach’s request for relief petitioner again met with ao janosek to discuss mrs beach’s relief request ao janosek determined after meeting with mrs beach and petitioner that mrs beach qualified for innocent spouse relief under sec_6015 and c petitioner attempted to contest again that mrs beach qualified by filing his own request for innocent spouse relief he submitted his own questionnaire as a requesting spouse for mrs beach submitted a questionnaire for a nonrequesting spouse regarding petitioner’s request asserting that the deficiency was entirely attributable to petitioner’s separate_property respondent issued a final appeals determination_letter to petitioner denying his request for innocent spouse relief for petitioner filed a petition disputing the appeals determination that he did not qualify for innocent spouse relief for under sec_6015 c or f opinion petitioner seeks to be relieved from joint_and_several_liability for the deficiency petitioner seeks to avoid arises from disallowed schedule e expenses deductions and a casualty_loss reported on schedule a itemized_deductions from rental properties that were petitioner’s separate properties respondent argues that res_judicata bars petitioner’s claim for relief res_judicata requires that when a court of competent jurisdiction enters a final judgment on the merits of a cause of action the parties to the action are bound by that decision as to all matters that were or could have been litigated and decided in the proceedings 333_us_591 the doctrine promotes judicial economy by precluding repetitious lawsuits gustafson v commissioner 97_tc_85 federal income taxes are determined annually with each year a separate cause of action res_judicata is applied to bar subsequent proceedings involving the same tax_year commissioner v sunnen supra pincite res_judicata would generally bar a party to a prior proceeding for the same tax_year from seeking relief from joint_and_several_liability regardless of whether the claim had been raised in the prior proceeding 116_tc_272 petitioner now brings this action to seek relief under sec_6015 for after resolving the deficiency action for accordingly petitioner’s claim for relief under sec_6015 would be barred by the common_law doctrine_of res_judicata the common_law doctrine_of res_judicata however is limited by sec_6015 res_judicata bars a taxpayer from requesting relief from joint_and_several_liability only if such relief was an issue in the prior proceeding or the court decides that the taxpayer participated meaningfully in the prior proceeding sec_6015 see 134_tc_156 vetrano v commissioner supra pincite sec_1_6015-1 income_tax regs put more simply a taxpayer that participated meaningfully in a prior proceeding is barred from electing relief under sec_6015 for the same taxable_year after the decision of the court has become final see vetrano v commissioner supra pincite accordingly petitioner will be barred from electing relief under sec_6015 if he participated meaningfully in the prior proceeding we now turn our attention to this issue petitioner bears the burden of proving that he did not participate meaningfully in the prior proceeding see deihl v commissioner supra pincite petitioner failed to present any legal arguments or briefs to prove by a preponderance_of_the_evidence that he did not participate meaningfully in the prior proceeding respondent contends that petitioner did in fact participate meaningfully in the prior proceeding we agree we have previously indicated that signing court documents participating in settlement negotiations exercising exclusive control_over the handling of a proceeding and having the opportunity to raise an innocent spouse claim are all probative of meaningful participation under sec_6015 see deihl v commissioner supra pincite 121_tc_43 huynh v commissioner tcmemo_2006_180 affd 276_fedappx_634 9th cir it is difficult for us to fathom what participating meaningfully would mean if petitioner did not do it in the prior proceeding petitioner was the sole party and therefore exercised exclusive control_over the handling of the prior proceeding he was the one who provided the documents to ao janosek in his consideration of the return for the same year at issue here he provided whatever substantiation was available for the schedule e expenses he negotiated a settlement with ao janosek regarding the casualty_loss deduction and schedule e expenses and signed the decision document at docket no 27187-07s moreover he could have raised the issue of relief under sec_6015 but failed to do so we find petitioner participated meaningfully in the prior proceeding within the meaning of sec_6015 we hold therefore that petitioner is barred under sec_6015 from obtaining relief from joint_and_several_liability for under sec_6015 we have considered all arguments the parties made in reaching our holdings and to the extent not mentioned we find them to be irrelevant or without merit to reflect the foregoing decision will be entered for respondent
